SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ARTISTRY PUBLICATIONS, INC. (Exact Name of Small Business Issuer in its Charter) DELAWARE (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 6046 FM 2920, #113 Spring, Texas 77379 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Helen S. Schwartz 6046 FM 2920, #113 Spring, Texas 77379 Telephone No.: 215-269-1596 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $0.001 2,200,000 $.02 $44,000 $1.35 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. Theselling security holders may sell their shares at privately negotiated prices until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices. There can be no assurance that a market maker will agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDNOVEMBER, 2007 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. ARTISTRY PUBLICATIONS, INC. 2,200,000 SHARES OF COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange and have no voting rights. The 2,200,000 shares of our common stock can be sold by selling security holders privately negotiated prices per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices . There can be no assurance that a market maker will agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFIORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: November , 2007 TABLE OF CONTENTS PAGE Summary Financial Data 1 Risk Factors 2 Use of Proceeds 3 Determination of Offering Price 4 Dilution 4 Selling Shareholders 4 Plan of Distribution 5 Legal Proceedings 6 Directors, Executive Officers, Promoters and Control Persons 6 Security Ownership of Certain Beneficial Owners and Management 6 Description of Securities Interests of Named Experts and Counsel 7 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 8 Organization Within Last Five Years 8 Description of Business 8 Plan of Operation 10 Description of Property 12 Certain Relationships and Related Transactions 12 Market for Common Equity and Related Stockholder Matters 12 Executive Compensation 13 Available Information 14 Index to Financial Statements ABOUT OUR COMPANY Artistry Publications, Inc. was incorporated in Delaware on July 10, 2007 to enter the photography industry specializing in Historic Landscape photography with an emphasis on American History.The intention is to depict history that honors the contribution of those before by producing excellent affordable artwork in practical items to entertain, educate, and incite healing and growth on an individual and global level. HelenSchwartz, our founding principal and sole officer and director, is a gifted professional photographer.Her educational background includes a degree from the Antonelli School of Photography.Helen now produces work that is sold in many Eastern National Book Stores in National Parks, Museums, Historic Sites and retail stores throughout the Country. We are a development stage photography printing company, and we anticipate that our development period is planned to be executed in three stages. We are currently in our initial stage where we plan to raise capital to finance our ongoing operations. Contingent on the successful completion of our initial development stage I, in Stage II, we plan to publish a photo journal of Vicksburg National Memorial Park.Vicksburg National Memorial Park has invited HelenSchwartz to visit their park and to do a photo journal.In our final development stage, we plan to concentrate our resources on creating photo journal books for many parks such as Valley Forge, Brandywine, the Southern Civil War Trail and several others.Helen has been asked to publish handbooks for several specific parks. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $.02 was determined by the price shares were sold to our shareholders in a private placement memorandum.The selling security holders may sell their shares at privately negotiated prices until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices. There can be no assurance that a market maker will agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Summary Financial Data The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception (July 10, 2007) through August 31, 2007 are derived from our audited financial statements. From Inception- July 10, 2007 through August 31, 2007 STATEMENT OF OPERATIONS Revenues - Total Operating Expenses 20,872 Net Loss (20,872 ) As of August 31, 2007 BALANCE SHEET DATA Cash 77,295 Total Assets 77,295 Total Liabilities - Stockholders’ Equity 77,295 1 WHERE YOU CAN FIND US Our corporate offices are located at 6, #113,
